ROBERTSON, Judge,
concurring.
I concur in the principal opinion. I write separately to express the rationale that I believe supports the principal opinion a bit more fully.
The difficult and politieally-sensitive task of assessing and taxing real and personal property within a county lies at the heart of this case. This Court’s decision in State ex rel. Cassilly v. Riney, 576 S.W.2d 325 (Mo. banc 1979), placed in the state tax commission the first opportunity to “resolve the assessment problem in St. Louis County,” id at 328, that resulted because “local officials are not performing their duties.” Id. at 329 (Seiler, J., concurring in part and dissenting in part).
Cassilly, and common sense, guided the legislature to conclude that conflicts between the locally-elected county assessing and taxing authorities that approve an assessment maintenance plan upon which local taxes are levied on the one hand, and a gubernatorially-appointed state tax commission charged with the duty of equalizing the valuation of each class of property “among the respective counties of the state,” section 138.390.2, RSMo 1994, on the other, were inevitable. To resolve those conflicts, the legislature adopted a plan for resolution. Section 137.115.1, RSMo 1994. That statute attempts to establish a streamlined procedure to resolve differences between the county governing body and the state tax commission that, if not resolved, threaten to thwart Missouri’s constitutional commitment to property tax equalization. Mo. Const, art. X, sec. 3.
*803The statutory language causing all the consternation in this ease says:
[I]f the state tax commission and the assessor and the governing body of the county involved are unable to resolve the differences within an additional thirty days, then the differences shall be submitted to the circuit court of the county involved for final resolution within an additional thirty days. The decision of the circuit court may be appealed pursuant to chapter 621, RSMo....
Section 137.115.1, RSMo 1994. (Emphasis added.) The statute does not contemplate a judicial proceeding. The words “final resolution” and “decision” are not words associated with circuit court proceedings. At the initial dispute resolution stage, they are words associated with conclusions reached by administrative tribunals. Circuit courts, when acting as trial courts, enter judgments and provide orders to enforce their judgments. Rule 74.01. The statutory language suggests, therefore, that the legislature intended the circuit court to serve an administrative function when resolving disputes over assessment maintenance plans pursuant to section 137.115.1 — to choose between the disagreeing parties and enter a decision that becomes the county commission’s decision for purposes of appeal. To repeat: This is an administrative function, not a judicial one.
Respondents in this case contend that this statute violates article V, section 3 of the state constitution. No one raised the constitutional issue in the circuit court. Indeed, respondents raised the constitutional claim on appeal in support of their position that the circuit court decision was correct. Respondents hold this position despite the fact that they invoked the circuit court’s authority under section 137.115.1 in the papers they filed with the circuit court. Their position on appeal has the virtue of creativity unfettered by internal consistency. We need not deal with respondents’ constitutional claim in this case, however. Constitutional challenges cannot be raised for the first time on appeal.
Despite the careful language contained in section 137.115.1, the parties and the circuit court essentially ignored the statute and proceeded on the assumption that the circuit court was acting as a trial court, not performing the administrative function contemplated by section 137.115.1. The case began when respondents filed a “petition for resolution of differences on two-year assessment maintenance plan.” This commenced a civil action. Rule 53.01. Although the petition invoked section 137.115, it followed the fact-pleading required by Rule 55.05. Its prayer asked the circuit court “to order the State Tax Commission to approve the ... Plan submitted by the County Assessor and approved by the County governing body.” Rule 55.05. The State Tax Commission filed an answer. Rule 55.01. The answer included a claim that respondents’ “petition failed to state a claim upon which relief may be granted and therefore should be dismissed.” Rule 55.27(6). The State Tax Commission also filed a motion for summary judgment. Rule 74.04. The circuit court entered a judgment, not a final resolution. Rule 74.01. It designated the judgment as “a final judgment for purposes of appeal pursuant to relevant Missouri Supreme Court Rules.” Rule 74.01(b). Neither party objected, even though section 137.115.1 could not be more clear in stating that appeal from the circuit court's “decision” is to the Administrative Hearing Commission pursuant to chapter 621.
We are left with the unenviable task of finding a way through this legal maze. The three judges of the court of appeals who heard this case each wrote a separate opinion espousing a different theory.
The decisional matrix the statute and these facts produce offers three choices. First, we can decide that section 137.115.1 is the exclusive method for resolving disputes between the state tax commission and a county commission on assessment maintenance plan issues. If that is the choice, two options are possible: First, we can conclude that the statute means what it says and that the circuit court’s judgment in this case was a “final resolution” within the meaning of the statute. Appeal lies with the Administrative Hearing Commission under chapter 621. Under this reading of section 137.115.1, the statute acts as an additional grant of authority in the Administrative Hearing Commission *804to hear appeals from the “final resolution” of the circuit court. Absent some decision to resolve the dispute between the state tax commission and the county commission, there would be nothing for the Administrative Hearing Commission to review.1
Second, the choice that section 137.115.1 is exclusive alternatively permits us to conclude that the circuit court’s failure to do what section 137.115.1 suggests renders the circuit court’s ruling in this case a nullity because the circuit court had not authority to proceed as it did. Absent authority to proceed, the circuit court could not act.
Both of the first two options result in dismissing the appeal. The former arrives at that conclusion because the appeal should have been taken in accordance with chapter 621. The latter results in dismissal because there is noting to appeal — either to the Administrative Hearing Commission or to the court of appeals — because the petition filed by the county commission in this case did not properly invoke the jurisdiction of the circuit court.
The third option is available only if one concludes that section 137.115.1 is not the exclusive method by which a dispute between the state tax commission and county authorities over an assessment maintenance plan can be resolved. Generally, a declaratory judgment action is available “in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove uncertainty.” Section 527.050, RSMo 1994. Appeal from a declaratory judgment entered by a circuit court lies with the court of appeals. Mo. Const, art. V, see. 3; section 512.020, RSMo 1994. If this third option is correct, the circuit court may indeed have entered a judgment and appeal goes to the court of appeals. To adopt this option, however, one must ignore the fact that no party sought a declaratory action from the circuit court.
In deciding this case, it is easy for judges to react viscerally and negatively to a statute that permits review of circuit court actions by the Administrative Hearing Commission. For judges, this seems to violate some immutable rule of the judicial universe — -it makes review of decisions flow in the wrong direction. But whether such a system of review is constitutional under articles II or V is not before us. The constitutional attack in this case is too late (as to article V) and misdirected (because no article II challenge is raised). Given an appropriately raised constitutional challenge to section 137.115.1, it is at least arguable that section 137.115.1 violates separation of powers. As I say, however, there is no constitutional case before us.
The proper question in this case is not whether appeal from the circuit court’s decision may go to the Administrative Hearing Commission. With the constitutional question not properly raised and the appropriate direction for an appeal in this case not before us, we are left with two different questions: First, what did the circuit court have authority to do in this ease? Second, what did the circuit court actually do?
As to the first question, I believe section 137.115.1 establishes an exclusive procedure for resolving assessment maintenance disputes between the state tax commission and the county authorities. It authorizes the circuit court to provide a “final resolution” of the dispute. I believe the statute’s careful language purposely avoids the use of the word judgment because that word would permit an appeal under section 512.020. Section *805512.020 cannot apply to a section 137.115.1 “decision” because section 512.020 applies to judgments, not final resolutions or decisions.
This leads us to the second question. What did the circuit court actually do? I believe the petition filed did not permit the circuit court to enter a judgment. The petition did not claim to be a petition for declaratory judgment. Instead, it clearly invoked the circuit court’s authority under section 137.115.1. No matter how improperly styled, the circuit court’s conclusion in this case could be no more than an administrative announcement of a final resolution of the dispute between the state tax commission and the county authorities. Under those circumstances, appeal is to the Administrative Hearing Commission.
As does the principal opinion, I would dismiss the appeal in this case.

. Chapter 621 gives the Administrative Hearing Commission authority in three classes of cases. First, the Administrative Hearing Commission may hear professional license sanction cases arising from agencies listed in section 621.045, RSMo 1994. This case is not about a professional license. Neither the state tax commission nor the county commission are among the agencies listed in section 621.045. Second, the Administrative Hearing Commission may hear appeals from decisions of the director of revenue. Section 621.050, RSMo 1994. This case does not involve a decision of the director of revenue. Third, the Administrative Hearing Commission may issue decisions "in those cases involving complaints filed pursuant to chapter 536.050, RSMo [1994].” Section 536.050 permits declaratory judgment actions in the Administrative Hearing Commission on questions involving the validity of administrative rules promulgated by a state agency. This case does not involve the validity of rule promulgated by the state tax commission.